                                          Case 5:20-cv-04587-VKD Document 12 Filed 10/09/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     LIVE OAK BANKING COMPANY,                         Case No. 20-cv-04587-VKD
                                                        Plaintiff,
                                   9
                                                                                           ORDER TO SHOW CAUSE WHY
                                                 v.                                        ACTION SHOULD NOT BE
                                  10
                                                                                           DISMISSED FOR FAILURE TO
                                  11     AULAKH DENTAL CORPORATION, et                     PROSECUTE
                                         al.,
                                  12
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14          On July 10, 2020, the Court issued an initial case management scheduling order requiring

                                  15   the parties to submit a joint case management statement by October 6, 2020. Dkt. No. 4.

                                  16   Defendants have not appeared in this action. Plaintiff Live Oak Banking Company (“Live Oak”)

                                  17   did not file a case management statement by the October 6 deadline and has taken no other action

                                  18   to prosecute the case.

                                  19          The Court possesses the inherent power to dismiss an action sua sponte “to achieve the

                                  20   orderly and expeditious disposition of cases.” Link v. Wabash R.R. Co., 370 U.S. 626, 629–33

                                  21   (1962). Accordingly, Live Oak is ORDERED TO SHOW CAUSE why the Court should not

                                  22   dismiss the action for failure to prosecute. A written response to this Order must be filed by

                                  23   October 12, 2020. The Court will hold a hearing on this Order to Show Cause on October 13,

                                  24   2020 at 1:30 p.m.

                                  25          IT IS SO ORDERED.

                                  26   Dated: October 9, 2020

                                  27
                                                                                                    VIRGINIA K. DEMARCHI
                                  28                                                                United States Magistrate Judge
